DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 7/15/2021 have been fully considered; the office action has been updated to address the newly amended limitations and new claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al (U.S. Pub #2017/0117705), in view of Tseng et al (U.S. Pub #2014/0071109), in view of Sugawara (U.S. Pub #2016/0093744), in view of Li et al (U.S. Pub #2017/0031218).
With respect to claim 19, Sekine teaches array substrate, comprising an electrostatic discharge unit, wherein

a first gate electrode (Fig. 3, Tr3tg or Fig. 8, Tr1g) and a second gate electrode (Fig. 3, Tr3bg) which are spaced apart from each other and are insulated from the active layer; and 
a first electrode (Fig. 3, tr3d) and a second electrode (Fig. 3, tr3s) which are spaced apart from each other and are respectively connected to the active layer; and
the first gate electrode is electrically connected to the first electrode (Fig. 1, Tr3tg is connected to Tr3s; Tr1g is connected to Tr3d and Tr2s), and the second gate electrode is connected to the second electrode (Fig. 1, Tr3bg is connected to Tr3d and Tr2s);
the first gate electrode and the second gate electrode are in a same layer (Figs. 3 and 8, i.e. bottom layer).
Sekine teaches a display device, but does not teach an array substrate. Tseng teaches a display device comprising an array substrate (Fig 1 and Paragraph 32). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide an array substrate as taught by Tseng in order to achieve the predictable result of providing a substrate for an array of pixels (Paragraph 32). 

Sekine does not teach a display region, a plurality of gate lines and a plurality of data lines cross with each other to define a plurality of pixel units, and 
the first gate electrode, the second gate electrode, the plurality of gate lines, and a gate electrode of the thin film transistor are in a same layer and are made of a same material; the active layer and an active layer of the thin film transistor are in a same layer and are made of a same material; and 
the first electrode, the second electrode, the plurality of data lines, a source electrode of the thin film transistor, and a drain electrode of the thin film transistor are in a same layer and are made of a same material.
Sugawara teaches pixel units comprising a thin film transistor (Fig. 3, TFTs corresponding to active layer 104/105) and a light-emitting element connected to the thin film transistor, and the light-emitting element comprises an anode (Fig. 3, 115 and Paragraph 104), a cathode (Fig. 3, 121 and Paragraph 107), and a light-emitting layer (Fig. 3, 118-120 and Paragraph 106) sandwiched between the anode and the cathode.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the pixel of Sekine and Tseng to comprise a TFT, cathode, anode, and light emitting layer as taught by Sugawara in order to achieve the predictable result of forming a light emitting pixel. 
Tseng teaches a display region, a plurality of gate lines (Fig. 1, 21) and a plurality of data lines (Fig. 1, 23) cross with each other to define a plurality of 

Li teaches (in Figs. 2, 6, and 8; Paragraph 72)
the first gate electrode, the second gate electrode, the plurality of gate lines and a gate electrode of the thin film transistor are in a same layer and are made of a same material (Fig. 6, g1/g11);
the active layer and an active layer of the thin film transistor are in a same layer and are made of a same material (Fig. 6, a1/a11); and
the first electrode, the second electrode, the plurality of data lines, a source electrode of the thin film transistor and a drain electrode of the thin film transistor are in a same layer and are made of a same material (Fig. 6, s1/s11 and d1/d11).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a display region having the electrodes and lines of Li in order to form the esd devices of Sekine concurrently with the pixel circuits. 

With respect to claim 25, Sekine teaches a first signal line (Fig. 1, 3) electrically connected to the first gate electrode and the first electrode; and a second signal line (Fig. 1, 4) electrically connected to the second gate electrode and the second electrode.  
claim 26, Sekine teaches that the first signal line comprises at least one of a gate line, a data line, a common electrode line, a power line, a ground line, a frame start scanning line, and a reset line (Fig. 1, 3 and Paragraph 35); and 
the second signal line comprises at least one of the gate line, the data line, the common electrode line, the power line, the ground line, the frame start scanning line, and the reset line (Fig. 1, 4 and Paragraph 35).  
With respect to claim 27, Tseng teaches that
the first signal line is the gate line or the data line (Fig. 2, SL1), and the second signal line is the common electrode line (Fig. 2, Vcom); or,
the first signal line is the common electrode line, and the second signal line is the gate line or the data line.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to configure the first and second signal lines of Sekine as taught by Tseng in order to prevent electrostatic discharge damage to the gate line and pixels (Paragraph 30).
With respect to claim 28, Sekine does not teach
the array substrate comprises a display region and a periphery region at an outer side of the display region; wherein the electrostatic discharge unit is arranged in a periphery region. Tseng teaches that the array substrate comprises a display region (Fig. 1, pixel region P) and a periphery region (Fig. 1, region for esd1/esd2) at an outer side of the display region.


With respect to claim 29, Sekine teaches a display panel, comprising the array substrate according to claim 19 (Paragraph 33).

Allowable Subject Matter
Claims 5-8, 12, 16, 17, and 20-24 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826